Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and remarks filed 3-16-21 are acknowledged.

The prior rejection under 35 U.S.C. § 112(d) as applied to claim 9 has been withdrawn in view of applicant’s claim amendment.

The prior rejection under 35 U.S.C. § 112(d) as applied to claim 20 has been withdrawn in view of applicant’s argument and upon reconsideration.  In particular, consistent with MPEP § 
608.01(n), claim 20 “include[s] every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.”  Thus, claim 20 is a proper dependent claim.

The prior rejection under 35 U.S.C. § 112(a) has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. § 101 has been withdrawn in view of applicant’s argument.  In particular, in review Example 8 of the 2014 Federal Register guidance that applicant points to 

Claims 1, 4-11 and 13-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644